Mercure, J.E
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 12, 2004, which ruled that claimant was ineligible to receive extended unemployment insurance benefits under the temporary extended unemployment compensation program.
Claimant filed for unemployment insurance benefits effective April 21, 2003, and was assigned a weekly benefit rate of $405. He received 26 weeks of regular unemployment compensation benefits, exhausting his claim on January 11, 2004. There had been a gap in his benefit claim, when claimant had a temporary job. Thereafter, claimant applied for extended benefits under the Temporary Extended Unemployment Compensation Act of 2002 (26 USC § 3304, as amended by Pub L 108-26 § 2 [a], 117 US Stat 51) (hereinafter TEUC Act), but his application was denied on the ground that he filed for benefits after the December 28, 2003 eligibility deadline. Claimant objected to the determination alleging that he would have met the deadline if. he had not accepted temporary employment during his regular claim. Following a hearing, an Administrative Law Judge modified the initial determination to be effective January 12, 2004 and the Unemployment Insurance Appeal Board affirmed the decision. Claimant now appeals.
We affirm. The TEUC Act provides federally funded, extended unemployment insurance compensation benefits to unemployed workers who, among other things, received all regular state employment benefits available to them and filed a claim on or *1021before December 28, 2003 (see Temporary Extended Unemployment Compensation Act of 2002, 26 USC § 3304, as amended by Pub L 108-26, 117 US Stat 51). Here, claimant’s regular unemployment benefits ended on January 11, 2004, and he did not apply for extended benefits until after that date. Accordingly, claimant was properly denied extended unemployment compensation benefits.
Spain, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.